  Case 2:21-cv-04023-SDW-LDW Document 10 Filed 04/28/21 Page 1 of 1 PageID: 36




                           CHULSKY  KAPLAN, LLC
                                  ATTORNEYS AT LAW
Glen H. Chulsky NJ                280 Prospect Avenue, 6G
Ben A. Kaplan NJ, NY, DC           Hackensack, NJ 07601
Dennis M. Kessler NJ               Voice: (877) 827-3395
                                   Fax: (877) 827-3394
   ______________________________________

  April 28, 2021

  The Honorable Susan D Wigenton
  U.S. District Judge
  United States District Court
  Newark, NJ


          Re:      Torres v Faloni Law Group LLC
                   2:21-cv-04023-SDW-LDW

   Dear Judge Wigenton,

         I represent the Plaintiff in the above-referenced matter.

          I am pleased to report that the Plaintiff and Defendant have reached an amicable resolution
  in this matter and in accordance with Local Civ. R. 41.1(b) am notifying the Court.

         The parties request that the Court enter a 60 day administrative order terminating the case
  and any other pending motions, conferences or other activities.

                                        Respectfully submitted,

                                        /s Ben A. Kaplan
                                        Ben A. Kaplan, Esq.


  cc:    All Counsel of Record (via ECF)
